Case 3:18-cv-01708-VLB Document 36-12 Filed 07/26/19 Page 1 of 2




                 EXHIBIT 9
     Case 3:18-cv-01708-VLB Document 36-12 Filed 07/26/19 Page 2 of 2



                                          EQUITY POWER

            FOR VALUE RECEIVED, the undersigned, Garage Media, LLC, a Connecticut limited
  liability   company      ("Pledgor"),    does     hereby     sell,    assign    and    transfer    to
 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ * all of its Equity Interests (as hereinafter defined) in
 Garage Media NY LLC, a New York limited liability company ("Issuer"), standing in the name
 of Pledgor on the books of said Issuer. Pledgor does hereby irrevocably constitute and appoint
 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ *, as attorney, to transfer the Equity Interest in said Issuer
 with full power of substitution in the premises. The term "Equity Interest" means any security,
 share, unit, partnership interest, membership interest, ownership interest, equity interest, option,
 warrant, participation, "equity security" (as such term is defined in Rule 3(a) 11 I of the General
 Rules and Regulations of the Securities Exchange Act of 1934, as amended, or any similar statute
 then in effect, promulgated by the Securities and Exchange Commission and any successor
 thereto) or analogous interest (regardless of how designated) of or in a corporation, partnership,
 limited partnership, limited liability company, limited liability partnership, business trust or other
 entity, of whatever nature, type, series or class, whether voting or nonvoting, certificated or
 uncertificated, common or preferred, and all rights and privileges incident thereto.

 Dated: _ _ _ _ _ _ _ _ _ _ _ _ _ _ *PLEDGOR:


                                                   GARA;;ne~
                                                   By:  LZ
                                                         L/J                                (SEAL)
                                                   Name:      1      , c-:',,, ✓" HcrJ
                                                   ftS:     i           :V'<, ,_t, ... ,., . \, '·'-



Issuer    acknowledges      the    foregoing
assignment and that it has been recorded and
effected.

GARAGE MEDIA NY, LLC

By: GARA_,9E MED{A, LLC


By.
   . 7·7,11t.
          I
       --.--·
              ..)I
Name: Gatett Neff
                   e C



Its: Member




*To Remain Blank - Not Completed at Closing




80069970
